Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00369-CV

                                          Robert GARCIA,
                                             Appellant

                                      v.
                          SOUTH SANDEPENDENT SCHOOL
                SOUTH SAN ANTONIO INDEPENDENT SCHOOL DISTRICT,
                                    Appellee

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-CI-09073
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: November 6, 2013

DISMISSED

           Appellant has filed an unopposed motion to dismiss this appeal. The motion is granted,

and the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against

the parties who have incurred them.

                                                   PER CURIAM